DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13-15,
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “a rotatable window”.  Claim 13 defines “A spin window,” comprising: a housing including an outer rim; a notch formed in the outer rim; a first bracket; a second bracket; and a camera.  It is unclear how said claimed elements of claim 13 comprise “A spin window” without at least claiming a window that is configured to rotate or spin.  In the absence of positively reciting a rotatable window, the claimed features of claim 13 fail to define a “spin window”, thereby rendering the scope of the claim unascertainable.  On this basis the omitted rotatable window is regarded as essential to the invention of claim 13.
Line 4 recites the limitation “the bracket”.  There is insufficient antecedent basis for this limitation in the claim.  This can be corrected by an amendment instead reciting “the first bracket”.
Regarding claims 16-17,
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “a rotatable window”.  Claim 16 defines “A spin window,” comprising: an outer stationary rim; a stationary support arm; a first protrusion; a second protrusion; and a camera.  It is unclear how said claimed elements of claim 13 comprise “A spin window” without at least claiming a window that is configured to rotate or spin.  In the absence of positively reciting a rotatable window, the claimed features of claim 16 fail to define a “spin window”, thereby rendering the scope of the claim unascertainable.  On this basis the omitted rotatable window is regarded as essential to the invention of claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 3,879,742 to Smith (hereafter “Smith”).
Regarding claim 7,
Smith discloses a spin window, comprising: 
a rotatable, transparent window (80) including a first central longitudinal axis [see Fig. 2; col. 3, lines 53-66]; 
a motor (62) coupled to the rotatable, transparent window and including a second central longitudinal axis coincident with the first central longitudinal axis [see Fig. 2; col. 3, lines 53-66]; and 
a camera (G), wherein at least a portion of the camera (at lens 104) is positioned directly radially outward from the motor [see Fig. 2; col. 4, lines 24-31].  
Regarding claim 8,
Smith discloses the spin window of claim 7 wherein the at least a portion of the camera includes at least a lens (104) of the camera [see Fig. 2; col. 4, lines 24-31]. 
Regarding claim 9,
Smith discloses the spin window of claim 7 and it is noted that that the recitation “wherein the spin window is completely enclosed within outer walls of a machine tool safety enclosure” is a statement of intended use which does not patentably distinguish over Smith.  The machine tool safety enclosure is not a positively recited structural element of the spin window.  Since the spin window taught by Smith meets all the structural elements of the claim and is capable of being completely enclosed within outer walls of a machine tool safety enclosure if so desired, it meets the claim.  See MPEP 2114.
Regarding claim 10,
	Smith discloses a spin window, comprising: 
a rotatable, transparent window (80) including a first central longitudinal axis [see Fig. 2; col. 3, lines 53-66]; 
a motor (62) coupled to the rotatable, transparent window and including a second central longitudinal axis coincident with the first central longitudinal axis [see Fig. 2; col. 3, lines 53-66]; and 
a camera (G), wherein a first position of at least a portion of the camera (at lens 104) overlaps with a second position of the motor along a dimension parallel to the first and second longitudinal axes [see Fig. 2; col. 4, lines 24-31]. 
Regarding claim 11,
Smith discloses the spin window of claim 10 wherein the at least a portion of the camera includes at least a lens (104) of the camera [see Fig. 2; col. 4, lines 24-31]. 
Regarding claim 12,
Smith discloses the spin window of claim 10 and it is noted that that the recitation “wherein the spin window is completely enclosed within outer walls of a machine tool safety enclosure” is a statement of intended use which does not patentably distinguish over Smith.  The machine tool safety enclosure is not a positively recited structural element of the spin window.  Since the spin window taught by Smith meets all the structural elements of the claim and is capable of being completely enclosed within outer walls of a machine tool safety enclosure if so desired, it meets the claim.  See MPEP 2114.
Regarding claim 13,
Smith discloses a spin window, comprising: 
a housing including an outer rim (hollow housing A) [see Fig. 1, 3; col. 2, lines 32-36]; 
a notch (at lower housing part C) formed in the outer rim [see Fig. 1, 3; col. 2, lines 32-36]; 
a first bracket (H) including a main body (108) and a flange (106), the first bracket [see rejection under 35 USC 112(b)] coupled to the outer rim with the flange positioned in the notch (at 12) [see Fig. 1-5; col. 4, lines 30-35]; 
a second bracket (I) coupled to the first bracket [see Fig. 1-5; col. 4, lines 54-63]; and 
a camera (G) coupled to the second bracket [see Fig. 2; col. 4, lines 24-54].  
Regarding claim 15,
Smith discloses the spin window of claim 13 and it is noted that that the recitation “wherein the spin window is completely enclosed within outer walls of a machine tool safety enclosure” is a statement of intended use which does not patentably distinguish over Smith.  The machine tool safety enclosure is not a positively recited structural element of the spin window.  Since the spin window taught by Smith meets all the structural elements of the claim and is capable of being completely enclosed within outer walls of a machine tool safety enclosure if so desired, it meets the claim.  See MPEP 2114.
Regarding claim 16,
Smith discloses a spin window, comprising: 
an outer stationary rim (housing A) [see Fig. 1-3; col. 2, lines 32-36]; 
a stationary support arm (bracket H) extending radially inward (at 108) from the outer stationary rim [see Fig. 1-5; col. 4, lines 30-35]; 
a first protrusion (118) coupled to and extending transverse to the stationary support arm [see Fig. 4-5; col. 4, lines 54-63]; 
a second protrusion (bracket I) coupled to and extending radially inward from the outer stationary rim [see Fig. 1-5; col. 4, lines 35-54]; and 
a camera (G) constrained against lateral movement by the outer stationary rim, the stationary support arm, the first protrusion, and the second protrusion [see Fig. 2; col. 4, line 24 – col. 5, line 19].  
Regarding claim 17,
Smith discloses the spin window of claim 16 and it is noted that that the recitation “wherein the spin window is completely enclosed within outer walls of a machine tool safety enclosure” is a statement of intended use which does not patentably distinguish over Smith.  The machine tool safety enclosure is not a positively recited structural element of the spin window.  Since the spin window taught by Smith meets all the structural elements of the claim and is capable of being completely enclosed within outer walls of a machine tool safety enclosure if so desired, it meets the claim.  See MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 3,879,742 to Smith (hereafter “Smith”).
Regarding claim 1,
Smith discloses a spin window, comprising: 
a rotatable, transparent window (80) including an outer edge portion and a first central longitudinal axis [see Fig. 2; col. 3, lines 53-66]; 
a rotatable rim (86) coupled to the outer edge portion of the rotatable, transparent window and including a second central longitudinal axis coincident with the first central longitudinal axis [see Fig. 2; col. 3, lines 59-66]; and
a camera (G), wherein at least a portion of the camera (at lens 104) is positioned radially inward from the rotatable rim [see Fig. 2; col. 4, lines 24-31].  
Smith does not however explicitly teach that at least a portion of the camera is positioned directly radially inward of the rotatable rim [see Fig. 2].  Smith teaches:
“A camera is shown at G in FIG. 2 and has a lens 104 positioned closely adjacent disc 94 for viewing through slot 96 and window 80.  Surveillance devices of the type described come in many shapes and sizes, and an adjustable mounting means is provided in housing A for positioning various types and sizes of surveillance devices for viewing through slot 96.” [col. 4, lines 24-31].
Therefore one having ordinary skill in the art at the time of filing would have found it an obvious matter of design choice to provide Smith with a camera having a lens (104) that extends through slot (96) and close to the rotatable window (80) such that the lens is positioned directly radially inward of the rotatable rim (e.g. at flange 90 of rotatable rim 86) [see Fig. 2; col. 3, lines 60-64].  The difference between Smith and the instant claim constitutes an obvious choice in design, and is therefore rendered prima facie obvious.  
Regarding claim 2,
Smith discloses the spin window of claim 1 wherein the at least a portion of the camera includes at least a lens (104) of the camera [see Fig. 2; col. 4, lines 24-31]. 
Regarding claim 3,
Smith discloses the spin window of claim 1 and it is noted that that the recitation “wherein the spin window is completely enclosed within outer walls of a machine tool safety enclosure” is a statement of intended use which does not patentably distinguish over Smith.  The machine tool safety enclosure is not a positively recited structural element of the spin window.  Since the spin window taught by Smith meets all the structural elements of the claim and is capable of being completely enclosed within outer walls of a machine tool safety enclosure if so desired, it meets the claim.  See MPEP 2114.
Regarding claim 4,
Smith discloses a spin window, comprising: 
a rotatable, transparent window (80) including an outer edge portion and a first central longitudinal axis [see Fig. 2; col. 3, lines 53-66]; 
a rotatable rim (86) coupled to the outer edge portion of the rotatable, transparent window and including a second central longitudinal axis coincident with the first central longitudinal axis [see Fig. 2; col. 3, lines 59-66]; and
a camera (G), wherein at least a portion of the camera (at lens 104) is positioned radially inward from the rotatable rim [see Fig. 2; col. 4, lines 24-31].  
Smith does not however explicitly teach that a first position of at least a portion of the camera (at lens 104) overlaps with a second position of the rotatable rim (86) along a dimension parallel to the first and second central longitudinal axes [see Fig. 2].  Smith teaches:
“A camera is shown at G in FIG. 2 and has a lens 104 positioned closely adjacent disc 94 for viewing through slot 96 and window 80.  Surveillance devices of the type described come in many shapes and sizes, and an adjustable mounting means is provided in housing A for positioning various types and sizes of surveillance devices for viewing through slot 96.” [col. 4, lines 24-31].
Therefore one having ordinary skill in the art at the time of filing would have found it an obvious matter of design choice to provide Smith with a camera having a lens (104) that extends through slot (96) and close to the rotatable window (80) such that a first position of at least a portion of the camera (at lens 104) overlaps with a second position of the rotatable rim (at flange 90 of rotatable rim 86) along a dimension parallel to the first and second central longitudinal axes [see Fig. 2; col. 3, lines 60-64].  The difference between Smith and the instant claim constitutes an obvious choice in design, and is therefore rendered prima facie obvious.  
Regarding claim 5,
Smith discloses the spin window of claim 4 wherein the at least a portion of the camera includes at least a lens (104) of the camera [see Fig. 2; col. 4, lines 24-31]. 
Regarding claim 6,
Smith discloses the spin window of claim 4 and it is noted that that the recitation “wherein the spin window is completely enclosed within outer walls of a machine tool safety enclosure” is a statement of intended use which does not patentably distinguish over Smith.  The machine tool safety enclosure is not a positively recited structural element of the spin window.  Since the spin window taught by Smith meets all the structural elements of the claim and is capable of being completely enclosed within outer walls of a machine tool safety enclosure if so desired, it meets the claim.  See MPEP 2114.
Regarding claim 14,
Smith discloses the spin window of claim 13, but does not explicitly teach that the camera is sealed to the housing with a nitrile sleeve.  However it would have been obvious to one having ordinary skill in the art at the time of filing to select a camera comprising a nitrile sleeve for protection from the environment, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711